Case 3:21-cv-00073-MHL-EWH Document 14 Filed 08/20/21 Page 1 of 2 PageID# 47




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

LAWRENCE T. BAZEMORE,

       Plaintiff,

v.                                                                   Civil Action No. 3:21CV73

WILLIAM C. SMITH, et al.,

       Defend ants.


                                  MEMORANDUM OPINION

       Plaintiff. a Virginia inmate proceeding prose and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim under 42 U .S.C. § 1983, a plaintiff must allege

that a person acting under color of state law deprived him or her of a constitutional right or of a

right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653,658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). Plaintiffs current

allegations fail to provide each defendant with fair notice of the facts and legal basis upon which

his or her liability rests. See Bell At/. C01p. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41. 47 (1957)). Accordingly, by Memorandum Order entered on

July 7, 2021, the Court directed Plaintiff to submit a particularized complaint within fourteen

(14) days of the date of entry thereof. The Court warned Plaintiff that the failure to submit the

particularized complaint would result in the dismissal of the action.
Case 3:21-cv-00073-MHL-EWH Document 14 Filed 08/20/21 Page 2 of 2 PageID# 48




       More than fourteen (14) days have elapsed since the entry of the July 7, 2021

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond

to the July 7, 2021 Memorandum Order. Accordingly, the action will be DISMISSED

WITHOUT PREJUDICE.

       An appropriate order will accompany this Memorandum Opirrionts/

                                                     M. Hannah Lauck
                                                     United States District Judge
                                                                   Isl
                                                    M. Hannah Lauck
                                                    United States District Judge
Date:NA  vsf :2J> 1 2,.b-2-)
Richmobli, Virginia




                                               2
